DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed September 5, 3019.
3. Claims 1-15 are pending in which claims 1 and 14-25 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed September 5, 3019 and April 20, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached. 
Priority
5. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in UNITED KINGDOM parent Application GB1814549.0, filed on September 6, 3018. Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Claim Objections
6. Claim 11 is objected to because of the following informalities:  
.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1. Claims 1 and 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over 
CHAWATHE et al.: "UPDATING MAP TILES", (United States Patent Application Publication US 20150170388 A1, filed February 6, 2013; and published June 18, 2015, hereafter "CHAWATHE"), in view of 
Piemonte et al.: "RENDERING MAPS", (United States Patent Application Publication US 20130322702 A1, filed September 30, 2012; and published December 5, 2013, hereafter "Piemonte").

As per claim 1, CHAWATHE teaches a method, comprising, 
receiving a user request for map information at a server (See [0041], a user can make an input using the pan control 208 or another type of input, such as with arrow keys on a keyboard or by clicking and dragging the map area 202 with a pointing device, to pan to the map area 202 to the left, right, up, or down );             requesting one or more base map tiles from a remote server based on the user request, the request including zoom level information and tile position information (See  [0041], the graphical user interface 200 sends a request to the map tile server 126 for additional tiles that are located at the new position and/or zoom level); and            at the server, normalizing the request based on the zoom information and the tile position information (See [0033]-[0035], the map server may update and render new version map tile, may also include information that identifies a zoom level of the map tile and a position of the map tile within the zoom level, an identifier for a type of tile 
CHAWATHE teaches normalizing the request by obtaining identifiers of the zoom level and map tile position within the level (See [0033]-[0035], the obtained identifiers of the zoom level and map tile position within the level, and the identifiers is interpreted the vessels).
However, CHAWATHE does not explicitly teach defining a map view area based on the normalized request, obtaining vessel data relating to a plurality of vessels.
On other hand, as an analogous art on maps rendering, Piemonte teaches defining a map view area based on the normalized request, obtaining vessel data relating to a plurality of vessels (See [0220] and [0255], the result of specific road segments as rendered on a client mapping application and capsules 3125 and 3135 for the first road segment 3105 and capsules 3140 and 3145 for the second road segment 3115, are defined to encompass the edge between two subsequent vertices, and extend out to the width of the road (using the centerline and width data for the road segment). Here the capsules are interpreted the vessels and road segments are the defined map view area on which the capsules, the vessels, are obtained).

CHAWATHE in view of Piemonte further teaches:
determining for each of the plurality of vessels if the vessel lies within the map view area (See Piemonte: [0255], capsules 3125 and 3135 for the first road segment 3105 and capsules 3140 and 3145 for the second road segment);             creating a new map tile comprising the vessel data for the vessels determined to lie within the map view area (See Piemonte: [0203] and [0255], capsules 3125 and 3135 for the first road segment 3105 and capsules 3140 and 3145 for the second road segment and the map data specifically indicates that a particular road segment passes over (or under) another road segment, or over (or under) a junction, or that a particular junction passes over (or under) another junction);             causing display of the user requested base map tiles and overlaying the new map tile at a user device (See Piemonte: [0119], generating and presenting immersive and non-immersive 3D map presentations for browsing and navigation. In some embodiments, the immersive and non-immersive 3D map presentations can be 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Thomas' teaching with CHAWATHE in view of Piemonte reference because Thomas is dedicated to determining and rendering said region-of-interest, CHAWATHE is dedicated to updating map tiles and Piemonte is dedicated to rendering map portions, and the combined teaching would have enabled CHAWATHE in view Piemonte to have flexibility on region-of-interest (ROI) for a client device by extending display region to buffer area.

As per claim 11, CHAWATHE in view of Piemonte teaches the method of claim 1, wherein the vessel data comprises AIS data (See Piemonte: [0258], the mapping service processing identifies each set of overlapping capsules, and identifies a force to apply to each vertex as a result of that individual overlap).

As per claim 12, CHAWATHE in view of Piemonte teaches the method of claim 1, wherein normalizing the request comprises converting zoom information and tile position information into world coordinates (See CHAWATHE: [0034], identifies a zoom 

As per claim 13, CHAWATHE in view of Piemonte teaches the method of claim 1, wherein the vessel data comprises coordinate information (See Piemonte: [0187] and [0256], the geometry information includes centerline path data (e.g., an ordered string of coordinates that define the center of the road), start and end junction information, parameters to indicate the width and offset with respect to the centerline, and functionality enabling evaluation of the sides of the road at any point along the road segment; and the capsule 3125 for a first edge of the first road segment 3105 overlaps with the capsule 3140 for a first edge of the second road segment 3115.).

As per claim 14, the claim recites a computer readable medium comprising computer-executable instructions which, when executed by a first server, cause the first server to perform a method comprising (See CHAWATHE: Page 11, claim 19, a non-transitory computer-readable medium storing instructions that when executed cause a computer to perform operations), the operations comprising the steps recited in claim 1 and rejected above under 35 U.S.C. § 103 as being unpatentable over CHAWATHE in view of Piemonte.
Therefore, claim 14 is rejected along the same rationale that rejected claim 1.

As per claim 15, the claim recites a first server (See CHAWATHE: [0006], distributing the rerendered tiles to multiple map tile servers) configured to perform a method comprising the steps recited in claim 1 and rejected above under 35 U.S.C. § 103 as being unpatentable over CHAWATHE in view of Piemonte.
Therefore, claim 15 is rejected along the same rationale that rejected claim 1.

7.2. Claims 2-10, are rejected under 35 U.S.C. § 103 as being unpatentable over 
CHAWATHE, in view of Piemonte, as applied to claims 1 and 11-15 above, and further in view of
Thomas et al.: "DETERMINING A REGION OF INTEREST ON THE BASIS OF A HEVC-TILED VIDEO STREAM", (United States Patent Application Publication US 20170118540 A1, filed June 26, 2015; and published April 27, 2017, hereafter "Thomas").

As per claim 2, CHAWATHE in view of Piemonte does not explicitly teach the method of claim 1, wherein defining a map view area further comprises providing the map view with an image buffer to create an extended map area.
On the other hand, as an analogous art on rendering maps and tiles, Thomas teaches the method of claim 1, wherein defining a map view area further comprises providing the map view with an image buffer to create an extended map area (See 

As per claim 3, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 2, further comprising determining for each of the plurality of vessels if the vessel lies within the extended map area, and wherein the step of creating the new map tile includes vessel data for the vessels lying in the extended map area (See Piemonte: [0203] and [0255], capsules 3125 and 3135 for the first road segment 3105 and capsules 3140 and 3145 for the second road segment and the map data specifically indicates that a particular road segment passes over (or under) another road segment, or over (or under) a junction, or that a particular junction passes over (or under) another junction; and Thomas: [0213], During the retrieval of the HEVC tile stream, the moving ROI 1908 may be displayed by cropping the ROI out of an image region that is partially located in the zone of the spatial buffer; and Alternative the set of available ROI coordinates could be extended from 4 (x,y,w,h) to 8, thus representing the inner (displayed) ROI and the outer ROI (including the spatial buffer) dimensions respectively).

As per claim 4, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 2, further comprising removing the image buffer prior to causing display of the new map tile at the user device (See Piemonte: [0698], screen refreshing; and Thomas: [0165], the first temporal ROI segment may be buffered and played-out by the client (step 1114) while the retrieval process for the further temporal segments may be continued).

As per claim 5, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 1, wherein determining if a vessel lies in the map area includes converting coordinate information into pixel information (See Thomas: [0195], The PixelXYWH tag may define X,Y coordinates plus width and height of the ROI expressed in pixel units.).

As per claim 6, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 5, wherein the vessel data comprises latitude and longitude information, the method further comprising normalizing the latitude and longitude information to correspond with the normalized base map tile data (See Thomas: [0195], the ROI coordinates, e.g. the position of the top-left corner in the 

As per claim 7, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 2, further comprising, for the vessels determined to lie within the extended map area, normalizing the respective vessel data to conform to the normalized request, and wherein the new map tile is created based on the normalized vessel data (See Piemonte: [0255], capsules 3125 and 3135 for the first road segment 3105 and capsules 3140 and 3145 for the second road segment; and Thomas: [0213], During the retrieval of the HEVC tile stream, the moving ROI 1908 may be displayed by cropping the ROI out of an image region that is partially located in the zone of the spatial buffer; and Alternative the set of available ROI coordinates could be extended from 4 (x,y,w,h) to 8, thus representing the inner (displayed) ROI and the outer ROI (including the spatial buffer) dimensions respectively ).

As per claim 8, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 7, wherein normalizing the vessel data comprises converting latitude and longitude information to pixel data (See Thomas: [0195], The PixelXYWH tag may define X,Y coordinates plus width and height of the ROI expressed in pixel units).

As per claim 9, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 2, wherein the image buffer is based on the largest vessel in the map view (See Thomas: [0213], Edge size in % of width and height (of the image area of the ROI) Edge size in pixels (uniformly distributed around the displayed image area of the ROI) Edge size in pixels (left, right, top, bottom, around the displayed image area of the ROI) Alternative the set of available ROI coordinates could be extended from 4 (x,y,w,h) to 8, thus representing the inner (displayed) ROI and the outer ROI (including the spatial buffer) dimensions respectively.).

As per claim 10, CHAWATHE in view of Piemonte, and further in view of Thomas teaches the method of claim 2, wherein the image buffer is based on the zoom level (See Thomas: [0213], Edge size in % of width and height (of the image area of the ROI) Edge size in pixels (uniformly distributed around the displayed image area of the ROI) Edge size in pixels (left, right, top, bottom, around the displayed image area of the ROI) Alternative the set of available ROI coordinates could be extended from 4 (x,y,w,h) to 8, thus representing the inner (displayed) ROI and the outer ROI (including the spatial buffer) dimensions respectively).
References
8.1. The prior art made of record:

B. U.S. Patent Application Publication US-20130322702-A1.
C. U.S. Patent Application Publication US-20170118540-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Conclusion
9.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to 
KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
April 21, 2021